Citation Nr: 0724961	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  00-09 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for residuals of 
prostate cancer, to include urinary dysfunction, claimed as 
due to exposure to ionizing radiation. 

2.  Entitlement to service connection for a gallbladder or 
stomach condition, claimed as due to exposure to ionizing 
radiation. 

3.  Entitlement to service connection for "body stiffness," 
claimed as due to exposure to ionizing radiation.

4.  Entitlement to service connection for bilateral nerve 
damage of the feet, claimed as due to exposure to ionizing 
radiation. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from January 1951 to January 1955.  

Procedural history 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

In May 2004, the Board remanded the veteran's above-mentioned 
claims for additional evidentiary development.  A 
supplemental statement of the case (SSOC) was issued by the 
VA Appeals Management Center (AMC) which continued the denial 
of the veteran's claims.  The case is once again before the 
Board. 

The issue of entitlement to service connection for bilateral 
nerve damage of the feet is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the AMC.

Clarification of issues on appeal

The issues of the veteran's entitlement to service connection 
for residuals of prostate cancer and service connection for 
urinary dysfunction have been developed and adjudicated 
separately by the agency of original jurisdiction.  A review 
of the medical records, however, indicates that the veteran's 
urinary dysfunction is in fact a residual of prostate cancer.  
Specifically, the medical evidence reveals that the veteran's 
urinary dysfunction was a side effect of prostate surgery and 
not an independent disability arising during or due to his 
military service.  
See, e.g., a report of the University of Wisconsin Hospital 
and Clinics, July 10, 1997.  For the sake of judicial 
economy, the two issues have been combined.  


FINDINGS OF FACT

1.  A preponderance of the evidence indicates that the 
veteran was not exposed to ionizing radiation during active 
duty service.

2.  A preponderance of the competent medical evidence does 
not demonstrate that the veteran's prostate cancer is 
etiologically related to any incident of service, including 
claimed exposure to ionizing radiation.


3.  A preponderance of the competent medical evidence does 
not demonstrate that the veteran's claimed gallbladder or 
stomach conditions or "body stiffness" constitute medically 
diagnosed disabilities.


CONCLUSIONS OF LAW

1.  The veteran's prostate cancer was not incurred in or 
aggravated by service, nor may it be so presumed. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.311 (2006).

2.  The veteran's gallbladder or stomach conditions were not 
incurred in or aggravated by service, nor may they be 
presumed to have been incurred therein. 38 U.S.C.A. §§  1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2006).

3.  The veteran's "body stiffness" was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred therein. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.309, 3.311 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
residuals of prostate cancer to include urinary dysfunction; 
a gallbladder or stomach condition; and "body stiffness", 
all claimed as due to exposure to ionizing radiation.  As is 
discussed elsewhere in this decision, the issues of the 
veteran's entitlement to service connection for bilateral 
nerve damage of the feet is being remanded for additional 
development.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on these three issues. 

Stegall concerns

In May 2004, the Board remanded this case to the Veterans 
Benefits Administration (VBA) in order to obtain a radiation 
dose assessment and so the veteran could be informed that he 
could submit any lay evidence or any medical evidence he may 
have pertaining to his claims.  The record reveals that the 
veteran was sent a notice letter requesting he send any 
additional evidence he might have in August 2004.
A radiation dose estimate was obtained from the Defense 
Threat Reduction Agency (DTRA) in February 2007.  Thus, the 
Board's remand instructions have been complied with.  Cf. 
Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a series of letters 
from the RO dated June 21, 2001, May 30, 2003 and August 20, 
2004.  The May 2003 and August 2004 letters both included a 
request for evidence showing "a relationship between your 
current disability and an injury, disease, or event in 
military service."

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
August 2004 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  As alluded to above, that 
letter was sent to the veteran pursuant to the Board's remand 
instructions.  Specifically, the veteran was advised that VA 
would assist him with obtaining relevant records from any 
Federal agency, including records from the military, VA 
Medical Centers and the Social Security Administration.  With 
respect to private treatment records, the letter informed the 
veteran that the VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency.  Furthermore, 
the VA included copies of VA Form 21-4142, Authorization and 
Consent to Release Information, which the veteran could 
complete to release private medical records to the VA.  

The August 2004 letter further emphasized:  "You must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" [Emphasis as in the original].

The Board notes that the August 2004 letter specifically 
requested of the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
complies with the "give us everything you've got" provision 
contained in 38 C.F.R. § 3.159(b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the veteran's service connection claims, 
element (1), veteran status, is not at issue.  Moreover, 
elements (4) and (5), degree of disability and effective 
date, are rendered moot via the RO's denial of service 
connection for the veteran's claimed disabilities due to 
radiation exposure.  In other words, any lack advisement as 
to those two elements is meaningless, because a disability 
rating and effective date were not assigned.  The veteran's 
claims were denied based on elements (2), existence of a 
disability, and (3), connection between the veteran's service 
and the claimed disability.  As explained above, he has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to those crucial elements.  Because as 
discussed below the Board is denying the veteran's claims, 
elements (4) and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's VA outpatient medical records, private medical 
records, service medical records and has obtained a radiation 
dose estimate.  
 
The duty to assist includes providing a medical examination 
or obtaining a medical opinion if such an examination or 
opinion is necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  
Given the facts, the Board finds that an examination or 
medical opinion is not necessary with respect to the three 
issues now being decided.  

As set forth in more detail below, the veteran has not 
provided evidence of a current gallbladder, stomach or body 
stiffness disability.  With respect to the claim for service 
connection for prostate cancer residuals, there is no 
evidence of in-service disease or injury.  Lacking such 
evidence, the Board finds that a VA medical examination or 
opinion is not necessary

The circumstances here presented are distinguished from those 
set forth in Charles v. Principi, 16 Vet. App. 370 (2002), in 
which VA was required to obtain a nexus opinion when there 
was evidence of an in-service injury and competent evidence 
of a current disability.  In this case, with respect to the 
first two issues on appeal, there is evidence of neither a 
current disability or in-service disease or injury.  With 
respect to the claim for service connection for prostate 
cancer residuals, although there is evidence of current 
disability there his no evidence of in-service disease or 
injury.  No medical opinion need be obtained.
 
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  His 
has declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision as to these 
three issues.  

Pertinent law and regulations

Service connection - in general

A disability may be service connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service. See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including malignant tumors, 
when manifested to a compensable degree within the initial 
post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2006).

Notwithstanding the above, service connection may be granted 
for a disability shown after service, when all of the 
evidence, including that pertinent to service, shows that it 
was incurred in service. See 38 C.F.R. § 3.303(d) (2006); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value. See Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).

Service connection - radiation exposure

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are diseases that are presumptively 
service connected in radiation-exposed veterans under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994). 

Under Combee, VA must not only determine whether a veteran 
had a disability recognized by VA as being etiologically 
related to exposure to ionizing radiation, but must also 
determine whether the disability was otherwise the result of 
active service.  In other words, the fact that the 
requirements of a presumptive regulation are not met does not 
in and of itself preclude a claimant from establishing 
service connection by way of proof of actual direct 
causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity. "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946. 38 C.F.R. § 3.309(b)(i), (ii) (2006).

Diseases presumptively service connected for radiation- 
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary. 38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. 
§ 3.309(d)(3) and/or does not suffer from one the presumptive 
conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may 
still benefit from the special development procedures 
provided in 38 C.F.R. § 3.311 if the veteran suffers from a 
radiogenic disease and claims exposure to ionizing radiation 
in service. Under 38 C.F.R. § 3.311, "radiogenic disease" 
means a disease that may be induced by ionizing radiation and 
shall include the following: (i) All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid 
cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone 
cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) 
Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; 
(xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary 
bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple 
myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-
malignant thyroid nodular disease; (xviii) Ovarian cancer; 
(xix) Parathyroid adenoma; (xx) Tumors of the brain and 
central nervous system; (xxi) Cancer of the rectum; (xxii) 
Lymphomas other than Hodgkin's disease; (xxiii) Prostate 
cancer; and (xxiv) Any other cancer. 38 C.F.R. § 3.311(b)(2). 
Section 3.311(b)(5) requires that colon cancer become 
manifest 5 years or more after exposure. 38 C.F.R. § 
3.311(b)(5).

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946. 38 C.F.R. § 3.311(a)(2) (2006). In all other claims, 38 
C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the veteran's exposure to 
radiation. These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service. All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies. 38 C.F.R. § 3.311(a)(2)(iii) (2006).

1.  Entitlement to service connection for residuals of 
prostate cancer, to include urinary dysfunction, claimed as 
due to exposure to ionizing radiation. 

As has been discussed above, in order to establish service 
connection for the claimed disorder, there must be (1) 
medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson, supra.

With respect to Hickson element (1), the medical evidence 
indicates that the veteran had prostate cancer and that 
prostate surgery resulted in urinary incontinence for which 
treatment has been ongoing.  Hickson element (1) has been 
met. 

With respect to Hickson element (2), the Board will 
separately address in-service disease and injury. 

Regarding disease, the veteran's service medical records do 
not indicate the existence of prostate or urinary problems 
during service.  Indeed, the veteran does not contend that he 
had such diseases or disabilities during service. The veteran 
was first diagnosed with prostate cancer in February 1992, 
almost four decades after service and well outside the one 
presumptive period for prostate cancer found in 38 C.F.R. 
§ 3.309(a).  The medical evidence also reveals that the 
veteran's urinary dysfunction was a side effect of prostate 
surgery and not an independent disability arising during or 
due to his military service.  See, e.g., a report of the 
University of Wisconsin Hospital and Clinics, July 10, 1997. 

Regarding injury, the veteran contends that he was exposed to 
radiation in service. The veteran and his representative do 
not contend that there was any other in-service injury, and 
the record does not show any in-service injury.  

The veteran is claiming that his service at Eniwetok Atoll, 
Marshall Islands from July 2, 1952 through October 14, 1952 
exposed him to ionizing radiation that resulted in his 
claimed heath problems.  In particular, points to the fact 
that he was stationed on Eniwetok Atoll starting in July 
1952, shortly after the Operation GREENHOUSE atomic bomb 
test, which took place between April 1951 and June 1951.  

As noted above, service connection can be presumptively 
established if the veteran is a "radiation-exposed veteran" 
and has one of the listed diseases specific to radiation 
exposed veterans as described in 38 U.S.C.A. § 1112(c) and 
38 C.F.R. § 3.309(d).  Prostate cancer is not one of the 
diseases listed in 38 C.F.R. § 3.309(d).  
However, since prostate cancer is one of the radiogenic 
diseases specified under § 3.311(b)(2), a radiation dose 
estimate was requested to determine the level of radiation 
the veteran may have been exposed to.  

The Defense Threat Reduction Agency (DTRA) verified that the 
veteran was on temporary duty with Detachment 1, 1960th 
Airways and Air Communications Service, at Eniwetok from July 
2 to October 14, 1952.  July 2, 1952 was one day after the 
GREENHOUSE garrison force period ended; the veteran's 
departure date of October 14, 1952 was prior to the next 
atomic bomb test at that location (Operation IVY, November 1 
to December 31, 1952).  The veteran is therefore not 
considered to be a "radiation-exposed veteran", as that 
term is defined by regulation.  See 38 C.F.R. 
§§ 3.309(d)(3)(i) & (ii) [defining radiation-exposed veteran 
and radiation-risk activity] and (d)(3)(iv)(C) (2003) [onsite 
participation includes service as a member of the garrison or 
maintenance forces on Eniwetok during the period June 21, 
1951 to July 1, 1952].

Moreover, in January 2007 the DTRA conducted such an estimate 
based on a review of military records, the veteran's duration 
of service on Eniwetok Atoll and the dates of atmospheric 
nuclear tests in the area. The DTRA determined that the 
veteran was not exposed to ionizing radiation during his 
period on the Island.  Since the evidence indicates that the 
veteran was not exposed to any radiation during his period of 
service, the statutory presumptions are not applicable. 

In short, there is no objective evidence that the veteran was 
exposed to radiation.  
Although the Board can readily understand why the veteran may 
believe that he was exposed to radiation because he was 
stationed at a nuclear test site relatively soon after an 
atomic test, the objective evidence of record demonstrates 
that such is not in fact the case.  The veteran himself is 
not competent to provide a dose estimate, and he has not 
provided one from another source.

Accordingly, Hickson element (2), in-service disease or 
injury, is not met, and the veteran's claim fails on this 
basis. 

For the sake of completeness, the Board will also address 
element (3) medical nexus. See Luallen v. Brown, 8 Vet. App. 
92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 
(1995) [the Board has the fundamental authority to decide in 
the alternative].

With respect to Hickson element (3), medical nexus, because 
exposure to ionizing radiation has not been demonstrated, 
service connection may not be presumptively established.  
Accordingly, the Board will proceed to consider the veteran's 
claims on a direct service connection basis.  See Combee, 
supra.

The veteran has not submitted a medical nexus statement 
attempting to link his prostate cancer to his military 
service. To the extent that the veteran, his wife, and his 
representative contend that a medical relationship exists 
between prostate cancer and urinary dysfunction and his 
military service, any such statements offered in support of 
the veteran's claim do not constitute competent medical 
evidence and cannot be accepted by the Board.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

Element (3) has also not been satisfied.

In summary, for reasons and bases expressed above the Board 
concludes that in the absence of an in-service injury or 
disease and a medical nexus statement, service connection for 
a prostate cancer, to include urinary dysfunction, is not 
warranted.  A preponderance of the evidence is against the 
claim, and the benefits sought on appeal are accordingly 
denied.

2.  Entitlement to service connection for a gallbladder or 
stomach condition, claimed as due to exposure to ionizing 
radiation. 

3.  Entitlement to service connection for "body stiffness", 
claimed as due to exposure to ionizing radiation.

Because these two issues involve the application of identical 
law to similar facts, for economy's sake the Board will 
address them together.

As has been discussed above, in order to establish service 
connection for the claimed disorder, there must be (1) 
medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson, supra.

With respect to Hickson element (1), the veteran had 
presented no evidence indicating that a gallbladder or 
stomach disability currently exists.  The record shows that 
the veteran's gallbladder was removed through surgery in May 
1994.  There have been no residuals of gallbladder disease or 
post-surgery complications reported in the ensuing thirteen 
years.   Additionally, the veteran has not identified a 
current stomach disability or even specified any particular 
stomach condition he seeks service connection for.  A careful 
review of the medical evidence indicates that the veteran 
does not currently suffer from a stomach disease or 
disability in any form. 

A review of the veteran's medical records indicates that made 
generalized complaints of body stiffness in January 1993 and 
June 1999 but he was not diagnosed with any associated a 
disease or disability, either then or thereafter.    
 
At worst, body stiffness is a symptom and not a disability 
for which service connection can be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999) [a symptom alone 
does not in and of itself constitute a disability for which 
service connection may be granted].  The veteran has not 
alleged that he suffers from a disease or disability for 
which "body stiffness" is a symptom, and the medical 
evidence does not suggest that such disease in fact exists.  
  
The Board wishes to make it clear that it does not 
necessarily doubt that the veteran, age 78, may feel stiff at 
times.  However, as explained above this does not constitute 
a disability deserving of monetary compensation from the 
government. 

In short, in the absence of any diagnosed gallbladder, 
stomach or disability related to "body stiffness", service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].  

The veteran has been accorded ample opportunity to present 
medical evidence in support of his claims; he has failed to 
do so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].  

As previously mentioned, the Board is required to provide a 
medical examination or obtain a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2006).  Given the lack of a current disability, the 
Board finds that such an examination or medical opinion is 
not necessary.  

In the absence of a current medical diagnosis, Hickson 
element (1) has not been met.  The veteran's claims of 
entitlement to service connection for a gallbladder or 
stomach condition and body stiffness fail on this basis 
alone.

With respect to Hickson element (2), the Board will 
separately address in-service disease and injury. 

Regarding disease, the veteran's service medical records do 
not indicate the existence of gallbladder, stomach problems, 
or body stiffness during service. Indeed, the veteran does 
not contend that he had such during service.  

Regarding in-service injury, the veteran is claiming that his 
disorders are due to radiation exposure.  This has been 
thoroughly discussed above in connection with the first issue 
on appeal.  The objective evidence of record indicates that 
the veteran was not exposed to ionizing radiation during 
service.  The evidence in the veteran's favor consists 
exclusively of mere speculation on his part. 

The veteran and his representative do not contend that there 
was any other in-service injury, and indeed the veteran's 
service medical records do not show any in-service injury.  

In sum, there is no objective evidence of an in-service 
disease or injury.  Hickson element (2) has not been met, and 
the veteran's claims fail on this basis alone. 

With respect to Hickson element (3), the veteran has 
submitted a December 2002 statement from M.P.B., M.D. which 
states:  "To a reasonable degree of medical certainty and 
review of the patients medical record as well as his previous 
military record, it would be feasible to think that the 
patient has developed and continues to develop physical 
symptoms related to his previous radiation exposure."  (The 
Board notes that Dr. M.P.B. lists body soreness and stomach 
problems as among these "physical symptoms", but does not 
diagnose the veteran with a specific condition or ailment.) 

It has already been determined that the veteran was not 
exposed to ionizing radiation while in military service.  
Therefore, the underlying premise of Dr. M.P.B's statement 
incorrect.  Dr. M.P.B's statement does not attempt to link 
the veteran's ailments to any other aspect of military 
service other than exposure to radiation.  The Board finds 
that this statement is not probative. 

In summary, for reasons and bases expressed above the Board 
concludes that in the absence of a current disability and in-
service injury or disease, service connection for a 
gallbladder or stomach condition and "body stiffness" is 
not warranted.  
A preponderance of the evidence is against the claims, and 
the benefits sought on appeal are accordingly denied.


ORDER

Entitlement to service connection for residuals of prostate 
cancer to include urinary dysfunction, claimed as due to 
exposure to ionizing radiation, is denied.

Entitlement to service connection for a gallbladder or 
stomach condition, claimed as due to exposure to ionizing 
radiation, is denied

Entitlement to service connection for "body stiffness," 
claimed as due to exposure to ionizing radiation, is denied



REMAND

4.  Entitlement to service connection for nerve damage of the 
feet, claimed as due to exposure to ionizing radiation. 

The veteran is seeking service connection for nerve damage of 
the feet.  After having carefully considered the matter, and 
for reasons expressed immediately below, the Board believes 
that this issue must be remanded for further evidentiary 
development.  

As has been discussed above, in order to establish service 
connection for the claimed disorder, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson, supra.

In this case, there appears to be evidence that satisfies 
Hickson elements (1) and (2).  The medical evidence of record 
indicates that the veteran was diagnosed with neuropathic 
foot pain on several occasions.  Moreover, the veteran's 
service medical records indicate that he was diagnosed with 
dermatophytosis of the feet on June 30, 1951.  Service 
connection is in effect for dermatophytosis with tinea 
cruris.

The matter of medical nexus, element (3), raises questions 
that must be addressed by an appropriately qualified 
physician.  See Charles v. Principi, 16 Vet. App. 370 (2002) 
; see also 38 C.F.R. § 3.159(c)(4) (2006) [a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim].  Unlike the veteran's 
other claimed disabilities, there is evidence of both a 
current disability and possibly related in-service foot 
problems. 

In support of his claim, the veteran has submitted the 
medical opinion of Nurse S.L.H.  Similar to Dr. M.P.B.'s 
opinion (discussed above), Nurse S.L.H. attributes the 
veteran's foot pain to radiation exposure incurred while in 
military service.  
As previously discussed, the DTRA has determined that the 
veteran was not exposed to any ionizing radiation while in 
the service and the underlying premise of this medical nexus 
opinion is therefore faulty.  The Board notes that a medical 
nexus opinion discussing the veteran's service-connected 
dermatophytosis of the feet and his neuropathic foot pain is 
not of record. 

The Board therefore believes that a medical nexus opinion is 
necessary to determine when the veteran's foot pain began and 
whether or not such is related to his military service or his 
service-connected dermatophytosis. 

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should arrange for the veteran's VA 
claims folder to be reviewed by a 
physician. The reviewing physician should 
render an opinion as to whether the 
veteran's current bilateral nerve damage of 
the feet is related to his military 
service, to include the diagnosis of 
dermatophytosis of the feet on June 30, 
1951, or is related to his service-
connected dermatophytosis with tinea 
cruris.  If the reviewing physician deems 
it to be necessary, physical examination 
and/or diagnostic testing of the veteran 
may be scheduled.  An  opinion should be 
associated with the veteran's VA claims 
folder. 

2.  After undertaking any additional 
development deemed by it to be appropriate, 
VBA should then readjudicate the veteran's 
claims for entitlement to service 
connection for  bilateral nerve damage of 
the feet on both a direct an secondary 
basis.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


